Detailed Action
Reply to Applicant’s Remarks and Amendments

This office action is a response to the amendment and arguments of 04/29/2021 in which Claims 1, 4 – 8, 11 – 15, and 18 -20 are pending; Claims 1, 8,  and 15 are amended; 

The Examiner has reviewed the Applicant’s remarks, but has not found them persuasive.

Applicant argues that the present claims recite that a scheduling request or corresponding buffer status message is transmitted, from a network node, to a serving node providing a wireless backhaul connection in a multi-hop backhaul network; there are at least three entities involved-the network node, serving node and UE/relay nodes- rather than the two nodes in Yasukawa. Specifically, Yasukawa discloses that a buffer status report (BSR) transmission unit transmits, to the base station, a speculative buffer status report in response to downlink control signaling. Yasukawa only involves communication between a base station and a UE;, Yasukawa does not disclose the three entities involved in the present claims and, in particular, does not disclose or suggest the transmission of a scheduling request (or corresponding buffer status message) to a serving node (or base station) providing a wireless backhaul connection in a multi-hop backhaul network. 

Examiner replies that the Applicant should carefully read Claim 1. Though a network node and serving node are claimed, the Examiner cannot find reference to a UE/relay nodes.  Further Examiner notes that a wireless backhaul connection are usually a multi-hop backhaul network.

Applicant argues that Yasukawa does not disclose the claimed configuration of the scheduling request (or other corresponding message); According to certain embodiments of the present application, the scheduling request (or other corresponding message) indicates which volume of data indicated in the buffer status is for the amount of data that is actually buffered in the network node and which volume of data is for the predicted amount of data to be received by the network 

Examiner replies that Yasukawa teaches in ¶[0007] It is required to reduce latency due to the scheduling request and the buffer status report in the procedure so as to realize a radio communication with low latency and high reliability… the buffer status report may become a cause for occurrence of latency because the buffer status report is transmitted after the scheduling request is transmitted and the uplink grant is received.  A volume of data is implicit in a BSR.  Further, Examiner notes that Christoffersson in the same field of endeavor teaches in ¶[0007] In 3GPP LTE data transmissions from UEs to the network rely on uplink (UL) scheduling mechanisms such as the transmission by a UE of a Scheduling Request (SR) for UL resources, Buffer Status Report (BSR) and the receipt of an uplink resource grant (UL Grant) from the network node.   Here a receipt of an uplink resource grant (UL Grant) from the network node is interpreted as the predicted amount of data to be received by the network node.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention and
the prior art are such that the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 8, 11 – 15, and 18 -20 are rejected under 35 U.S.C. 103 as being anticipated by Yasukawa United States Patent Application 20190110224 in view of Christoffersson United States Patent Application 20190208539
In regards to Claims 1, 8, and 15, Yasukawa teaches of a method, comprising of transmitting, by a network node, to a serving node providing a wireless backhaul connection in a multi-hop backhaul network, a scheduling request or other corresponding message based on buffer status, where the [0007] It is required to reduce latency due to the scheduling request and the buffer status report in the procedure so as to realize a radio communication with low latency and high reliability. Particularly, the buffer status report may become a cause for occurrence of latency because the buffer status report is transmitted after the scheduling request is transmitted and the uplink grant is received.
Yasukawa teaches where a predicted amount of data to be received by the network node; ¶ [0032] .. When receiving an uplink grant with respect to the scheduling request from the base station 200, the transmission and reception unit 110 transmits a normal buffer status report indicating a current buffer status, or a speculative buffer status report indicating a future buffer status as to be described later to the base station 200, and transmit uplink data in a PUSCH that is set by the base station 200 on the basis of the buffer status.
Yasukawa teaches where the scheduling request or other corresponding message indicates which volume of data is for the amount of data actually buffered in the network node and which volume of data is for the predicted amount of data, ¶[0039] In the example, the buffer status report transmission unit 120 may transmit, to the base station 200, the speculative buffer status report in response to downlink control signaling. For example, the buffer status report transmission unit 120 may transmit, to the base station 200, the speculative buffer status report in response to reception of an uplink grant or a timing advance (TA) command estimate can be made based on the resource grants.
Yasukawa teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Yasukawa where the predicted amount of data is based on resource grants sent to a user equipment or relay nodes served by the network node.  Christoffersson in the same field of endeavor teaches in ¶[0007] In 3GPP LTE data transmissions from UEs to the network rely on uplink (UL) scheduling mechanisms such as the transmission by a UE of a Scheduling Request (SR) for UL resources, Buffer Status Report (BSR) and the receipt of an uplink resource grant (UL Grant) from the network node.  For group transmissions this signaling must be carried out in a coordinated and reliable manner to ensure synchronization between the different members of the group.	
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasukawa. 
One would have been motivated to modify Yasukawa in this manner so the speculative amount can reflect to a good approximation the predicted granted allocated data  		
In regards to Claims 4, 11 and 18, Yasukawa teaches where the scheduling request or other corresponding message based on buffer status is sent to the serving node before receiving data from the user equipment or relay nodes served by the network node; ¶[0004] In a long terra evolution (LTE) system and an LTE-advance system, as illustrated in FIG. 2, a user equipment (UE) and a base station (evolved NodeB: eNB) execute uplink transmission in a procedure as illustrated in FIG. 2. That is, when transmission target uplink data occurs in the user equipment, the user equipment transmits a scheduling request (SR) to the base station.
In regards to Claims 5, 12, and 19, Yasukawa teaches where the scheduling request or other corresponding message based on buffer status is transmitted using an upstream control channel or transmitted as a control information; ¶[ 0032] The transmission and reception unit 110 transmits and receives a radio signal to and from the base station 200. Specifically, the transmission and reception unit 110 transmits and receives various radio channels such as an uplink/downlink control channel and/or an uplink/downlink data channel to and from the base station 200. As described above with reference to FIG. 2..
In regards to Claims 6, 13, and 20, Yasukawa teaches where the scheduling request or other corresponding message based on buffer status indicates receive time of uplink data scheduled by the network node. ¶[0033] Here, "a" may represent an indicator that is shown in the speculative  buffer status report, and K may be set by a network, or may be set as a time unit that is defined In usage.
In regards to Claims 7 and 14, Yasukawa teaches where the scheduling request or other corresponding message based on buffer status is triggered when transmitting uplink scheduling grant to the user equipment or relay nodes served by the network node; ¶[0004] .. The base station transmits an uplink grant in response to the scheduling request so as to permit transmission by the user equipment. When receiving the uplink grant, the user equipment transmits a buffer status report (BSR) indicating a data size of the transmission target uplink data, and then transmits uplink data in a physical uplink shared channel (PUSCH) that is allocated by the base station on the basis of the buffer status report.

Conclusion; 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally 
be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

 
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462